


110 HR 3431 IH: Puerto Rico Work and Empowerment Act

U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3431
		IN THE HOUSE OF REPRESENTATIVES
		
			August 3, 2007
			Mr. Pascrell
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make
		  residents of Puerto Rico eligible for the earned income tax
		  credit.
	
	
		1.Short titleThis Act may be cited as the
			 Puerto Rico Work and Empowerment Act
			 of 2007.
		2.Puerto rico
			 residents eligible for earned income tax credit
			(a)In
			 generalSection 32 of the
			 Internal Revenue Code of 1986 (relating to earned income) is amended by adding
			 at the end the following new subsection:
				
					(n)Residents of
				puerto rico
						(1)In
				generalIn the case of
				residents of Puerto Rico—
							(A)the United States
				shall be treated as including Puerto Rico for purposes of subsections
				(c)(1)(A)(ii)(I) and (c)(3)(C),
							(B)subsection
				(c)(1)(D) shall not apply to nonresident alien individuals who are residents of
				Puerto Rico, and
							(C)adjusted gross
				income and gross income shall be computed without regard to section 933 for
				purposes of subsections (a)(2)(B) and (c)(2)(A)(i).
							(2)Limitation on
				credit
							(A)In
				generalThe credit allowed
				under this section by reason of this subsection for any taxable year shall not
				exceed the taxpayer’s social security taxes for such year.
							(B)Social security
				taxesFor purposes of
				subparagraph (A)—
								(i)In
				generalThe term social
				security taxes means, with respect to any taxpayer for any taxable
				year—
									(I)the amount of the
				taxes imposed by sections 3101 and 3201(a) on amounts received by the taxpayer
				during the calendar year in which the taxable year begins,
									(II)the amount of the
				taxes imposed on employers by section 3111 and 3221(a) on amounts received by
				the taxpayer during the calendar year which the taxable year begins,
									(III)the amount of
				the taxes imposed by section 1401 on the self-employment income of the taxpayer
				for the taxable year, and
									(IV)the amount of the
				taxes imposed by section 3211(a) on amounts received by the taxpayer during the
				calendar year in which the taxable year begins.
									(ii)Coordination
				with special refund of social security taxesThe term social security taxes
				shall not include any taxes to the extent the taxpayer is entitled to a special
				refund of such taxes under section 6413(c).
								(iii)Special
				ruleAny amounts paid
				pursuant to an agreement under section 3121(l) (relating to agreements entered
				into by American employers with respect to foreign affiliates) which are
				equivalent to the taxes imposed by sections 3101 and 3111 shall be treated as
				such taxes for purpose of clause
				(i).
								.
			(b)Child tax credit
			 not reducedSubclause (II) of
			 section 24(d)(1)(B)(ii) of such Code (relating to child tax credit) is amended
			 by inserting before the period (determined without regard to section
			 32(n) in the case of residents of Puerto Rico).
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2007.
			
